Citation Nr: 0727196	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine, asserted as residuals of a back 
injury (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1949 to November 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied his claim of service 
connection for low back disability.

In July 2007, the veteran and his spouse testified at a 
hearing held at the local VA office before the undersigned 
Acting Veterans Law Judge.  

In August 2007, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records unfortunately were 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  In his statements, however, the veteran 
reports sustaining trauma to his low back as a consequence of 
being a passenger in a car that rolled over on Labor Day 
weekend of 1950 due to inclement weather conditions.  The 
veteran states that he was hospitalized to treat the injury, 
and reports that he suffered a fracture of L1.  

In support of this claim, the veteran submitted a May 2006 
lay statement drafted by his brother, who corroborates the 
veteran's account.  His brother also reported that shortly 
after service, the veteran was denied employment by 
Montgomery Ward due to residuals of his in-service back 
injury.

The medical evidence shows that the veteran currently has low 
back disability, and in essence, he argues that if the in-
service records were available, his claim would have been 
granted.  Private treatment records, however, reflect that in 
June 1998, he injured his back after jumping off a truck.  
These records also indicate that, in seeking treatment for 
the June 1998 injury, the veteran reported a prior history of 
sustaining a fracture to L1 in 1950.  The veteran's claims 
for service connection was initially received by VA in April 
2004, nearly six years after he reported a history of an in-
service back injury to health care providers.  

To date, the veteran has not been afforded a VA examination 
to determine whether it is at least as likely as not that he 
has low back disability that is related to service.  Under 
38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a 
medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran is competent to report injuring his low back 
during service and of having low back disability since that 
time.  In addition, his account is corroborated by his 
brother's statement.  Moreover, he reported this history when 
seeking treatment in June 1998 for the June 1998 back injury, 
and did so many years before filing a claim for VA 
compensation benefits.  For these reasons, the Board finds 
the veteran's account regarding the history of his low back 
problems to be credible.  

The veteran has therefore satisfied the second element, i.e., 
evidence of an in-service injury.  Thus, VA has not denied 
his claim due to the unavailability of the service medical 
records.  The veteran has also satisfied the first element 
since he has been diagnosed as having lumbar disc disease.  
Because he was not afforded a pertinent VA examination, 
however, and the claims folder does not contain any medical 
evidence addressing whether his lumbar disc disease is due to 
the in-service low back trauma, the Board finds that there is 
not sufficient medical evidence to make a decision and that a 
VA examination is necessary to adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any low 
back disability found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that any low 
back disability found to be present had 
its onset in or is related to service.  
In doing so, the examiner must 
acknowledge the veteran's report of a 
continuity of low back symptomatology, 
his brother's May 2006 lay statement 
relating to the onset of the veteran's 
low back problems, the veteran's 
reported history of having a fracture 
of L1 in 1950, and the June 1998 post-
service back injury.  The rationale for 
any opinion expressed must be provided 
in a legible report.  

2.	Thereafter, the AMC should adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the 
AMC should issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

